Citation Nr: 1400037	
Decision Date: 01/02/14    Archive Date: 01/16/14

DOCKET NO.  10-31 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for frostbite on both hands.  

2.  Entitlement to service connection for frostbite on both hands.

3. Entitlement to service connection for frostbite on both feet.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Wife


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1973 to October 1976.

This appeal comes to the Board of Veterans' Appeals (Board) from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran provided sworn testimony in support of his appeal during a hearing before the undersigned Acting Veterans Law Judge in August 2013; the hearing transcript has been associated with the file and has been reviewed.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

The issues of entitlement to service connection for frostbite of the hands and feet being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The claim for frostbite of both hands was previously denied by the RO in a decision dated July 2008.  The Veteran did not appeal that decision and no new evidence pertinent to that claim was received by VA within one year from the date that the RO mailed the notice of the determination to the Veteran.

2. New evidence received since the time of the final July 2008 rating decision relates to an unestablished fact necessary to grant and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection.


CONCLUSIONS OF LAW

1. The July 2008 rating decision is final.  38 U.S.C.A. § 7015(c) (West 2002), 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2013). 

2. Evidence submitted to reopen the claim of entitlement to service connection for frostbite of both hands is new and material.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a July 2008 decision the RO denied service connection for frostbite of the hands.  The Veteran did not file a notice of disagreement with the decision and no new evidence was received by VA within one year from the date that the RO mailed notice of the determination to the Veteran.  VA has also not received or associated with the claims file any relevant official service department records that existed and had not been associated with the claims file at the time of the July 2008 decision.  Therefore, the July 2008 decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156(b) and (c), 20.302, 20.1103 (2013).  

In February 2009 the Veteran filed a claim to reopen.  A previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. 3.156.  As new and material evidence in the form of statements by the Veteran and a statement by a fellow service member have been submitted, the Board finds the claim should be reopened.  

Given the favorable disposition of the action here, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with the VA's duties to notify and assist in the context of the issue of whether new and material evidence has been submitted to reopen the claim.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49, 747 (1992).


ORDER

New and material evidence having been submitted, the Veteran's claim for entitlement to service connection for frostbite of both hands is reopened and, to that extent only, the appeal is granted.


REMAND

The Veteran asserts he continues to experience a disability in his hands and feet due to frostbite in service.

The Veteran has stated that during service he had frostbite, a contention supported by a statement from a fellow service member.  The Veteran has further stated that he continues to experience symptoms in his hands and feet, particularly in the cold, that he attributes to having had frostbite in service.  The Veteran's spouse testified at the Veteran's Board hearing that she has witnessed the Veteran's current hand and feet symptoms.

Thus, the record suggests that the Veteran has a current condition involving his hands and feet.  Evidence also suggests a nexus between that condition and an injury in service, specifically frostbite.  However, there is not sufficient evidence to support a decision on the merits.  Under these circumstances, the Veteran should be provided a VA examination and opinion addressing whether his claimed hands and feet disability is related to his service, specifically to having had frostbite.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's VA treatment records from the Marianna Community Based Outpatient Clinic.

2. Arrange for the Veteran to undergo a VA examination as to the nature and etiology of his claimed hands and feet condition.  The examiner should opine as to whether the Veteran has a current disability manifested by residuals of frostbite affecting the hands and feet.  If a disability is diagnosed, the examiner is requested to opine whether it is at least as likely as not (i.e. a 50 percent probability or more) that the condition was incurred in or as a result of the Veteran's service, to include as a result of his claimed in-service frostbite.  A complete rationale for all opinions must be provided.

3. After completing the above development, and any other development deemed necessary, readjudicate the issue on appeal.  If the benefit sought remains denied, provide an additional supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
M. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


